DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 6-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, McIntyre et al. disclose: a first beam sensor (fig.2 item 210), disposed adjacent a first position along a beamline (fig.2 item 14); a second beam sensor (fig.2 item 212), disposed adjacent a second position along the beamline, at a predetermined distance, downstream of the first beam sensor. In the first embodiment, a detection system, coupled to the first beam sensor and to the second beam sensor to receive from a pulsed ion beam a first electrical signal from the first beam sensor and a second electrical signal from the second beam sensor, and compare a timing of the first electrical signal and the second electrical signal (col.9 L30-67) motivated by the benefits for accurate ion timing (McIntyre et al. col.2 L47-51).
The prior arts fail to teach, disclose, suggest or make obvious: the first beam sensor and the second beam sensor comprise a first Rogowski coil and a second Rogowski coil, respectively, wherein the first Rogowski coil and the second Rogowski coil are characterized by a major diameter and a minor diameter, the major diameter ranging between 1 cm and 30 cm, and the minor diameter ranging between 2 mm and 50 mm.
Regarding independent claim 10, Bromberg et al. disclose: an ion source to generate an ion beam (para. [0054], [0091]); a buncher to receive the ion beam as a continuous beam and output a pulsed ion beam along a beamline (para. [0054], [0091]), the pulsed ion beam comprising a plurality of pulses; and a beam energy measurement apparatus, disposed downstream of the buncher, and comprising: a first Rogowski coil (fig.7 item 270, para. [0060]), disposed concentrically with respect to the beamline; a second Rogowski coil (fig.7 item 280, para. [0060]), arranged at a predetermined distance, downstream of the first Rogowski coil, and disposed concentrically with respect to the beamline. Bromberg et al. are silent about: a detection system, coupled to the first Rogowski coil and to the second Rogowski coil, to receive from the pulsed ion beam a first electrical signal from the first Rogowski coil and a second electrical signal from the second Rogowski coil and compare a timing of the first electrical signal and the second electrical signal.
In a similar field of endeavor, McIntyre et al. disclose: a detection system, coupled to a first coil sensor and to a second coil sensor, to receive from the pulsed ion beam a first electrical signal from the first coil sensor and a second electrical signal from the second coil sensor and compare a timing of the first electrical signal and the second electrical signal (col.9 L30-67) motivated by the benefits for accurate ion timing (McIntyre et al. col.2 L47-51).
The prior arts fail to teach, disclose, suggest or make obvious: the first Rogowski coil and the second Rogowski coil are characterized by a major diameter and a minor diameter, the major diameter ranging between 1 cm and 30 cm, and the minor diameter ranging between 2 mm and 50 mm.
Regarding independent claim 16, the prior arts fail to teach, disclose, suggest or make obvious: the first beam sensor and the second beam sensor comprise a first Rogowski coil and a second Rogowski coil, respectively, wherein the first Rogowski coil and the second Rogowski coil are characterized by a major diameter and a minor diameter, the major diameter ranging between 1 cm and 30 cm, and the minor diameter ranging between 2 mm and 50 mm.
Claims 6-9, 12-15, 18-20 are allowed on the same basis as independent claims 1, 10 & 16 for dependency reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884